Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, 13-20, and 21-23 are pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
The instant application claims priority to US Provisional Patent Application 62/553,711, filed September 1, 2017.
Claim Rejections - 35 USC § 103
The rejection of claims 1-11 and 13-20 under 35 U.S.C. 103 as being unpatentable over Bushman (US20170258901A1) and Hombach et al. (Gene Therapy (2009) 16, 1088–1096) in view of Gomelsky et al. and Tan et al. (Previously Cited), is withdrawn in response to Applicant’s amendment to the claims filed 07/01/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-11, 13, 17, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. (Enablement).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention             
          based on the content of the disclosure.
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.  
Regarding the breadth of the claimed invention, the instant claims encompass the purification of regulatory T-cells (Tregs) from the blood of a patient, and the genetic modification of those cells with an “optogenetic system,” ex vivo.  The method further involves reintroduction of the modified Tregs into a patient in vivo by infusion of the cells into a patient.  The claimed method further encompasses wherein the infused modified Tregs are “activated” by applying light of a certain wavelength to a tissue allograft site of the patient.  The method further comprises wherein the application of light of undefined wavelength and duration results in increasing the proliferation of the modified Tregs at a sufficient amount to locally suppress an immune response at the tissue allograft site.
Regarding the amount of guidance in the specification as filed, the specification as filed provides a schematic describing how the claimed method might be practiced. However, Applicants have not demonstrated a single working example wherein Applicants were able to provide an expanded population of optogenetically modified Tregs, wherein the infusion of the modified Tregs result in localized immunosuppression at the site of an allograft in a patient via photo activation of the modified Tregs.  
The specification as filed describes potential optogenetic systems for modifying the T-regs.  For example, the use of proteins comprising a photosensory domain and an enzymatic domain, wherein an increase in enzyme activity results in the production of cAMP or c-di-GMP.  The specification as filed also describes wherein the T-reg cells are further modified to comprise cAMP and c-di-GMP response elements in a promoter sequence of these cells, such that binding of these factors results in the alteration of expression of one or more genetic elements responsible for increased cellular proliferation and activation of the T-regs.  However, there is no specific guidance provided in this regard.  The person of ordinary skill in the art would have to resort to trial and ex vivo, and in vivo.  The claims encompass any form of optogenetic system to achieve this goal.  However, there is not description of a structure-function relationship associated with a broadly claimed “optogenetic system,” and the production of the specific activity recited in the claims.
The prior art teaches that the genetic modification and expansion of T-regs is not an easy predictable process.   According to Hombach et al. “All procedures, however, suffer from a number of insufficiencies preventing efficient genetic manipulation of human T-reg cells...” (See page 1088, 1st ¶ of the Introduction).  Hombach et al. also teach that “Treg cells are proned to high spontaneous apoptosis,” and that the appropriate costimulatory conditions are required to impact the “frequency of apoptotic cell death of Treg cells in vitro.” (See page 1089, 1st col., last 4 lines).  This issue of frequent apoptosis would definitely come into play during the steps modifying and expanding a Treg population isolated from human blood.  The specification as filed does not provided any guidance regarding how to prevent apoptosis of Tregs during genetic modification and expansion. Although Hombach et al. teach regulation of Tregs in an antigen specific manner, leading to site specific persistence and repression of an immune response in vivo, the specification as filed provide no clear and specific means for achieving immunosuppression at the exact site of an allograft after systemic delivery of modified T-regs.  The specification as filed is entirely prophetic.
  The specification describes the use of light sources that emit light capable of penetrating through skin, bone, and flesh.  The light sources may emit light in narrow or broad range of wavelengths, including white light that contains wavelengths in the 620-900 nm range.  According st ¶).
Additionally, according to Bohineust et al. (2020), “[A]pplying these approaches (two photon optogenetics) to immune cells in their native environment faces several technical challenges, including the ability to efficiently express actuators in primary immune cells and, most importantly, the capacity to photoactivate selected cells located in densely packed tissue environments.” Although the data presented in Bohineust et al. provided evidence of optogenetic in vivo (see page 6) after much experimentation. It is clear that prior to the data presented in this reference, the regulation of T-cells via optogenetic modulation was associated with a high degree of uncertainty and unpredictability. 
Therefore, due to the breadth of the claims, the high level of unpredictability associated with optogenetic manipulation of T-cells in vivo, the limited guidance and lack of working examples in the specification as filed, the person of skill in the art would have to resort to de novo undue experimentation to practice the full scope of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633